                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON

WILLIE WEST, JR.,

               Movant,

v.                                   Civil No. 2:16-cv-05666
                                     Criminal No. 2:07-cr-00052

UNITED STATES OF AMERICA,

               Respondent.

                            JUDGMENT ORDER


          In accordance with the court’s memorandum opinion and

order this day entered in the above-styled civil action, it is

ORDERED that the movant’s action under 28 U.S.C. § 2255 be, and

hereby is, dismissed.


          The court has considered whether to grant a

certificate of appealability. 28 U.S.C. § 2253(c). A certificate

is not granted absent “a substantial showing of the denial of a

constitutional right.” Id. § 2253(c)(2). The standard is

satisfied only upon a showing that reasonable jurists would find

that any assessment of the constitutional claims by this court

is debatable or wrong and that any dispositive procedural ruling

is likewise debatable. Miller-El v. Cockrell, 537 U.S. 322, 336-

38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001). The court concludes

that the governing standard is not satisfied in this instance.
Accordingly, the court ORDERS that a certificate of

appealability be, and it hereby is, denied. Pursuant to Rule 11,

Rules Governing Section 2255 Proceedings, movant may not appeal

the denial but may seek a certificate from the court of appeals

under Federal Rule of Appellate Procedure 22.


          The Clerk is directed to forward copies of this

judgment order to the movant, all counsel of record, and the

United States Magistrate Judge.


                                   ENTER:   August 29, 2019
